DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0006, lines 1-2, “described as the controller and the controlling method of operating a fuel cell” should be deleted.
In paragraph 0023, line 4, “direction” should be changed to --direction of--.
In paragraph 0041, line 1, “provided” should be changed to --provided at--.
In paragraph 0060, line 17, “110 is” should be changed to --110 are--.
In paragraph 0067, line 2, “may be” should be changed to --may--.
In paragraph 0074, line 4, “is extended with an” should be changed to --extended with--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, “a vehicle” should be changed to --the vehicle--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 3, “sub tether” should be changed to --sub-tether--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 1, “f” should be changed to --of--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2019/0375363 A1). Abe discloses a roof airbag for a vehicle, comprising: an airbag cushion (e.g., 101) configured to inflate and unfold downwardly from a roof (e.g., 104) of the vehicle when a gas is supplied from an inflator (e.g., 114), the airbag cushion having first and second surfaces; a main tether (e.g., 124) having both ends connected to (all parts of the vehicle are connected to all of the other parts of the vehicle) side ends of the first surface of the airbag cushion, the main tether being shorter than a vertical length of the airbag cushion (Fig. 15); and a sub-tether (e.g., 121, 122, 123) having a first end connected to the roof and a second end connected to (all parts of the vehicle are connected to all of the other parts of the vehicle) the second surface of the airbag cushion, wherein the main tether causes the airbag cushion to bend when the airbag cushion is unfolded (i.e., the main tether 124 pulls the second chamber 112 along with sub-tether 122 to bend the airbag at 115), and the sub-tether is configured to guide an unfolding direction of the airbag cushion when the airbag cushion is unfolded. The sub-tether (e.g., 123) is shorter than the main tether (Fig. 15). A connection position of the second end of the sub-tether to the second surface of the airbag cushion and an extended length of the sub-tether are set to position a bent portion of the airbag cushion at a location corresponding to a body of a user seated on a seat of the vehicle when the airbag cushion is unfolded (Fig. 15). The sub-tether comprises an area at least partially covering the second surface of the airbag cushion (e.g., when viewed from the front of the vehicle). The sub-tether has a vertical length greater than a half of the vertical length of the airbag cushion (Fig. 15). The sub-tether comprises a plurality of sub-tethers (e.g., 121, 122, 123), and the second end of each sub-tether is connected to (all parts of the vehicle are connected to all of the other parts of the vehicle) one of a plurality of side ends of the second surface of the airbag cushion. The first end of the sub-tether is connected to the roof and spaced apart from the airbag cushion (Fig. 15)
Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US 2021/0114547 A1). Fischer discloses a roof airbag for a vehicle 20, comprising: an airbag cushion 200 configured to inflate and unfold downwardly from a roof 32 of the vehicle when a gas is supplied from an inflator 122, the airbag cushion having first and second surfaces; a main tether 210 having both ends connected to (all parts of the vehicle are connected to all of the other parts of the vehicle) side ends of the first surface of the airbag cushion, the main tether being shorter than a vertical length of the airbag cushion (Figs. 6 and 8); and a sub-tether 190 having a first end connected to the roof and a second end connected to (all parts of the vehicle are connected to all of the other parts of the vehicle) the second surface of the airbag cushion, wherein the main tether causes the airbag cushion to bend when the airbag cushion is unfolded (Fig. 6), and the sub-tether is configured to guide an unfolding direction of the airbag cushion when the airbag cushion is unfolded. The sub-tether comprises an area at least partially covering the second surface of the airbag cushion (Figs. 6 and 8). The sub-tether has a vertical length greater than a half of the vertical length of the airbag cushion (Figs. 6 and 8). The sub-tether comprises a plurality of sub-tethers, and 14 / 17Attorney Docket No.: 031221-027the second end of each sub-tether is connected to one of a plurality of side ends of the second surface of the airbag cushion (paragraph 0045; Figs. 6 and 8). The first end of the sub-tether is connected to the roof and spaced apart from the airbag cushion (Figs. 6 and 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2021/0114547 A1). Fischer teaches the limitations of claim 7, as explained above. In Fischer, each sub-tether is connected to the side end of the airbag cushion to prevent the airbag cushion from interfering with the sub-tether when being unfolded (Figs. 6 and 8; paragraph 0045). The airbag cushion 200 in Fischer is shown as being folded in a zigzag shape (Figs. 6 and 8). Fischer does not explicitly teach that the airbag cushion 200 is folded in a circular shape. However, Fischer teaches that an airbag cushion (e.g., airbag cushion 120) may be “at least one of rolled and folded before being placed behind the roof liner 70” (paragraph 0030). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to fold the airbag cushion 200 in a circular shape, since Fischer teaches that folding and rolling (i.e., in a circular shape) are known equivalent methods for making an airbag cushion compact for storage. See MPEP §2143(I)(B), MPEP §2144.06(II) and MPEP §2183. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2021/0114547 A1) in view of Mori et al. (US 2004/0066022 A1). Fischer teaches the limitations of claim 1, as explained above. Fischer does not teach the limitations of claim 10 and 12-15. Mori teaches an airbag cushion that comprises a plurality of dead-lines 247 conjoining first and second surfaces of the airbag cushion and configured to block a flow of gas supplied from an inflator 122. The plurality of dead-lines is spaced apart from each other in a longitudinal direction of the airbag cushion and extends in a transverse direction of the airbag cushion while both ends of each dead-line are spaced apart from the side ends of the airbag cushion, respectively, and the longitudinal direction of the airbag cushion corresponds to an inflation direction of the airbag cushion (Fig. 30). The plurality of dead-lines comprises a plurality of divided lines, each divided line being divided in the transverse direction of the airbag cushion, and the plurality of dead-lines is configured to allow the gas to flow between the divided lines (Fig. 30). The plurality of dead-lines comprises: a first line portion (e.g., the top dead-line) configured to allow the gas to flow between the divided lines; and a second line portion (e.g., the second dead-line from the top) extending in the transverse direction of the airbag cushion. Claim 14 reads on Mori if the top dead-line and the third dead-line from the top are taken as corresponding to the claimed first line portion, and the second and fourth dead-lines from the top are taken as corresponding to the claimed second line portion (see Fig. 30). Claim 15 reads on Mori if the top dead-line and the third and fourth dead-lines from the top are taken as corresponding to the claimed first line portions, and the second dead-line from the top is taken as corresponding to the claimed second line portion (see Fig. 30). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag cushion as taught by Fischer with a plurality of dead-lines, as taught by Mori, in order to restrict the thickness of the airbag cushion (paragraph 0148).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2021/0114547 A1) in view of Suzuki et al. (US 7,976,058 B2). Fischer teaches the limitations of claim 1, as explained above. Fischer does not teach the limitations of claim 10 and 11. Suzuki teaches an airbag cushion 16 that comprises a plurality of dead-lines 19 conjoining first and second surfaces of the airbag cushion and configured to block a flow of gas supplied from an inflator 12. The plurality of dead-lines is spaced apart from each other in a longitudinal direction of the airbag cushion and extends in a transverse direction of the airbag cushion while both ends of each dead-line are spaced apart from the side ends of the airbag cushion, respectively, and the longitudinal direction of the airbag cushion corresponds to an inflation direction of the airbag cushion (Fig. 3). The plurality of dead-lines is spaced apart from each other at a predetermined interval along the longitudinal direction of the airbag cushion, and the predetermined interval between the dead-lines is greater than an interval between one end of each dead-line and the side end of the airbag cushion (Fig. 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag cushion as taught by Fischer with a plurality of dead-lines, as taught by Suzuki, in order to regulate “a clearance between the panels 16a and 16b and for keeping the airbag 16 in a plate shape at full inflation.” (Column 5, lines 25-29).
Allowable Subject Matter
Claims 5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614